Rugg, C. J.
The female plaintiff (who will hereafter be referred to as the plaintiff) seeks to recover for personal injuries sustained by her, and her husband for expenses incurred by him arising out of the same injury. There was evidence tending to show that the plaintiff, in descending the stairs from a room in a building on Essex Street in Boston, whither she had gone in the dusk of a closing day to pay dues to a society, fell by reason of the absence of artificial light in the hallway. None was provided for in the structure of the building. The building was owned by the defendant Lewis, but was leased wholly by the defendant Russo. The condition of the stairs and hallways had remained in this respect the same during the period of two successive leases from Lewis to Russo, covering nearly ten years. The lease provided that repairs should be made by the lessee. There was evidence tending to show that the building had at first been rented by Russo for tenements for living purposes, but more recently a part had been used for business purposes, one of the tenants being the society to whose room the plaintiff had been on the day of the accident. No request had ever been made of the defendant to change the condition of the halls or stairways as to artificial light. The question is whether there is any evidence upon which to ground liability of the defendant Lewis.
When the landowner has given up entire control of premises to a lessee, “this court has never gone further than to hold [him] liable when the use from which the damage or nuisance necessarily ensues was plainly contemplated by the lease.” Clifford v. Atlantic Cotton Mills, 146 Mass. 47, 49. Taylor v. Loring, 201 Mass. 283, 285. The only basis for charging the defendant Lewis with negligence is that it may be found to be a nuisance to make no provision for artificially lighting the hallway. It hardly could be contended that as between the owner and the lessee there was any obligation implied by law on the former to light the stairways in the absence of any express contract. It is a familiar principle of the law of landlord and tenant that the latter takes the premises as he finds them, in the absence of fraud or misrepresentation or concealed defects as to which the landlord owes a duty .of information. Hawkes v. Broadwalk Shoe Co. 207 Mass. *597117. Bowe v. Hunking, 135 Mass. 380. Roche v. Sawyer, 176 Mass. 71. In the case at bar the lack of provision for artificial lighting was a part of the construction of the building and was perfectly obvious and must have been well understood by both the defendants and all subtenants. The same principle applies to the relation between Russo as lessee of the entire building and the society to which he had rented the room from which the plaintiff was coming at the time of her injury. If the plaintiff in this regard has only the same right of recovery for negligence that the tenant whose room she visited would have had there is no liability. The right of the plaintiff as one of the general public coming to the building under the limited invitation held out by reason of the character of the building was no broader than the obligation assumed by the landlord expressly or by fair intendment. There was no change in the premises in the respect which caused the injury to the plaintiff at any time. There was no ground for recovery by reason of negligent maintenance or care of the premises. They continued to be in the same condition as when originally leased. Failure to furnish artificial light when this is due to the construction of the building has never been held to be a nuisance nor to establish liability of the landlord in the absence of express contract or a statutory requirement or circumstances plainly implying assumption of a duty to light. Jordan v. Sullivan, 181 Mass. 348. McGowan v. Monahan, 199 Mass.296. Dean v. Murphy, 169 Mass. 413. Hutchinson v. Cummings, 156 Mass. 329, 330. Gleason v. Boehm, 29 Vroom, 475. Hilsenbeck v. Guhring, 131 N. Y. 674. Capen v. Hall, 21 R. I. 364. In the case at bar it is clear that the defendant Lewis never undertook to regain control of the lighting arrangement or to make any provision therefor. The structure of the building forbids the implication of assumption of any duty in this regard. Marwedel v. Cook, 154 Mass. 235, relied on by the plaintiff, is clearly distinguishable in that there the defendants, who were the owners of the building, reserved to themselves the general lighting arrangements of the halls and passageways and provided' means for artificial light which were not in use at the time of the accident, a failure which might have been found to be negligence. The same is true of Faxon v. Butler, 206 Mass. 500. In Toland v. Paine Furniture Co. 179 Mass. 501, the want of light was the fault of the person inviting the plaintiff to the premises to do business *598with it. In a case like the present the duty to light common passageways cannot be said as matter of law to be cast upon the landlord or one standing in his shoes. In the absence of some definite obligation to that end, it must be assumed that the rent to the tenant was fixed upon the basis of unlighted passageways.
It follows that a verdict should have been directed in favor of the defendant Lewis. Green v. Pearlstein, 213 Mass. 360.

Exceptions sustained.